Citation Nr: 9910547	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a lumbosacral herniated disc.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to March 
1984.



This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to an 
increased evaluation for a lumbosacral herniated disc.

Initially, the Board notes that review of the veteran's 
claims file indicates that the veteran submitted, in November 
1993, a notice of disagreement as to the October 1993 
correspondence from the RO, in which the RO informed the 
veteran that as service connection had been previously denied 
as to both hearing loss and tinnitus and the veteran did not 
appeal, new and material evidence was required to 
successfully reopen his claim.  While the record shows that a 
"supplemental statement of the case" was provided to the 
veteran in July 1994, which addressed service connection for 
both hearing loss and tinnitus, among other things, the Board 
finds that the law and regulations provided to the veteran 
concerned entitlement to service connection and not new and 
material evidence.  Further, the Board cannot escape the 
procedural inaccuracy of providing the veteran a 
"supplemental statement of the case," when a statement of 
the case was proper.  See Fenderson v. West, 12 Vet. App. 119 
(1999); see also Manlincon v. West, No. 97-1467 (U.S. Vet. 
App. March 12, 1999).  As such, this matter is referred to 
the RO, for proper procedural development and discussion of 
applicable law and regulations, as warranted.

With respect to the veteran's lumbosacral herniated disc, 
service connection was granted in a January 1992 rating 
decision, and a 10 percent evaluation was assigned effective 
June 6, 1990.  The veteran then perfected an appeal as to 
this initial rating.  The RO subsequently increased the 
veteran's evaluation to 20 percent effective June 6, 1990, in 
an April 1993 rating decision.  This 20 percent evaluation 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).





Additionally, the Board notes that the veteran's claim was 
before the Board in September 1996.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to attempt to obtain additional treatment records 
and to afford the veteran a VA examination.  Review of the 
veteran's claims file indicates that the RO complied with the 
Board's directives, to the extent possible, as required by 
law.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Here, the RO obtained additional treatment records, as 
identified by the veteran.  The RO was also informed by the 
veteran that some records were not available, as they had 
been purged from various systems.  Further, the veteran was 
afforded a VA examination in June 1998, which addressed those 
issues identified by the Board in its September 1996 remand.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Lumbosacral herniated disc is productive of not more than 
moderate impairment.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
20 percent for a lumbosacral herniated disc have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss with respect to these 
elements.  In addition, the regulations state that functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.  For the purpose of 
rating a disability from arthritis, the lumbar vertebrae are 
considered a group of minor joints.  Id.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Here, the veteran's disability is rated under schedular 
criteria applicable to the musculoskeletal system.  See 
38 C.F.R. Part 4, § 4.71a.  Specifically, diagnostic codes 
addressing limitation of motion of the lumbar spine, 
intervertebral disc syndrome, and lumbosacral strain are for 
consideration and possible application.  See 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5292, 5293, 5295 (1998).  
Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. § 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and the joints, respectively) must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this instance, for an evaluation greater than the 
veteran's current 20 percent disability rating, there must be 
evidence of either severe limitation of motion of the lumbar 
spine, severe intervertebral disc syndrome, or severe 
lumbosacral strain.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5292, 5293, 5295, respectively.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The evidence of record pertinent to evaluation of the 
veteran's lumbosacral herniated disc consists of private 
medical records (dated from March 1980 to December 1996) and 
two VA examinations (conducted in September 1992 and in June 
1998).

Review of the veteran's private medical records shows that he 
was diagnosed with herniated disc disease.  An initial 
orthopedic evaluation (conducted in August 1991) noted that 
the veteran had been referred for chronic back pain, which he 
described as intermittent.  Physical examination found three 
herniated discs, but the veteran's symptomatology was 
minimal.  No surgical intervention was recommended at that 
time.  

Private radiographic studies dated in August 1991 disclosed a 
spina bifida occulta at S1.  There was minimal narrowing of 
the discs.  A May 1992 entry noted the veteran's reports of 
having been in a car accident the month before.  While it was 
not a hard blow, according to the veteran, he did jar his 
back.  As a result of this, he reported some increased back 
pain.  He had missed one or two days from work, and currently 
was back at work.  

The veteran also stated that he was experiencing increased 
pain in his back and right thigh.  Overall, it was noted that 
there had been no dramatic change in the veteran's status.  A 
follow up evaluation (conducted in August 1992) noted the 
acute flare-up of back pain in June of that year, which 
resulted in a loss of one week of work.  On examination, 
there was considerable paravertebral spasm involving the 
lumbar spine.  The veteran presented as an intervertebral 
disc syndrome.  As a result of this, it was noted that he 
experienced severe recurring attacks with intermittent 
relief.  He was considerably restricted in his overall 
activity level as a result of his symptoms.  The physician 
stated his opinion that the veteran met the provisions for 
severe disability, with recurring attacks and intermittent 
relief, under VA regulations, specifically Diagnostic Code 
5293.

The September 1992 VA examination reflects the veteran's 
service medical history.  It also reflects his complaints of 
persistent immobility of his left leg and hip, with muscle 
spasms which totally incapacitated him.  He reported being 
bedridden, usually taking a week or more to recover.  He also 
reported that his pain radiated to the anterior aspect of his 
left thigh down to the anterior tibia and that since 1980, he 
had had numbness in the right anterior thigh.  He complained 
of no weakness but had some back pain with coughing or 
sneezing.  He reported taking Naprosyn but no pain pills for 
his back.  

At time of examination, the veteran stated that he worked for 
a government contractor doing "cable work."  Physical 
examination found the veteran grimacing and grunting in 
terrible pain with each step as he walked into the office.  

The examiner noted, however, that he had reported working 40 
hours a week, eight hours daily.  When he was asked to stand 
up on his toes or heels, he was unable to do so because of 
severe back spasms.  Basically, it was noted that he had a 
very protuberant abdomen but well developed muscular thighs 
and calves.  He had some increased folds at the lower rib 
areas, and he was diffusely tender to palpation from about L1 
down to the sacrum.  Lateral bending to 10 degrees to the 
right and left caused severe muscle spasm, as did 30 degrees 
of rotation to the right and left.  

The veteran could only forward flex to 10 degrees, and he 
could not extend at all.  Hip flexion with the knees flexed 
caused excruciating pain with marked hyperventilation.  
Straight leg raising at about 30 degrees on both sides 
produced severe back pain.  The examiner was able to get him 
to dorsiflex fairly well, but the minute he applied stress, 
the veteran voluntarily released his toes.  The examiner also 
performed specific tests to pick up malingering.  It was the 
examiner's impression that the veteran probably had 
hysterical back and leg pain.  He found no evidence of any 
objective neurologic disease that corresponded to any known 
nerve damage pattern.  The examiner reiterated the 
malingering test results and stated that in his opinion, the 
veteran required psychiatric evaluation for possible 
conversion hysteria.

The June 1998 VA examination (conducted pursuant to the 
Board's September 1996 remand) reflects the veteran's 
complaints of low back pain, with occasional swelling of the 
low back.  He stated that this pain was aggravated by 
prolonged standing, walking and lifting.  It radiated into 
either lower extremity and sometimes up to the shoulders.  
Range of motion testing revealed 35/45 degrees of forward 
flexion, backward extension to 20/30 degrees, and bending to 
both the right and left to 20/30 degrees.  Sitting straight 
leg raising was to 80 degrees.  Bending over with the knees 
straight, the fingertips reached six inches from the floor.  

There was reversal of the lumbar lordotic curve into the 
straightened position, but there was no scoliosis.  There was 
also no pain to palpation of the upper and mid back and no 
complaint of pain to palpation of the lower back, flanks, or 
gluteal areas.  Lasegue's test was negative on each side.  

Bilaterally, the patellar reflex was 2+, and Achilles was 1+.  
He readily moved from a recumbent position face-up on the 
examining table.  Hip range of motion was equal bilaterally.  
No tenderness was noted in the lower extremities.  He had 
complaints of diminished sensation over the anterolateral 
aspect of the right thigh in the upper portion, but vibration 
and position sense were intact in the lower extremities.  

The veteran had normal muscle strength in all groups of the 
upper and lower extremities.  His motion of the lumbar spine 
was equal for both active and passive motions, and complaints 
of pain were initiated only at the limits of motion in each 
direction.  There was no evidence of diminished motion after 
repeated motions of the back, nor was there evidence of any 
fatigue or incoordination.  The veteran moved about the 
examination room in a normal manner, and his gait was judged 
to be normal, without any apparent limp.  The diagnoses were 
lumbar strain and lumbosacral herniated disc.  The examiner 
noted that he had reviewed the veteran's claims file and 
remand directions and commented that he could find no 
evidence from examination of compressive radiculopathy 
involving the right lower extremity, nor was there evidence 
of any muscular weakness in either lower extremity.  There 
was no evidence of fatigue or incoordination.  

The examiner did not believe the veteran's hypesthesia in the 
anterolateral area was related to his low back problem.  
Also, he noted that there were no findings of reflex changes 
or other indication of neurologic difficulty in the lower 
extremities.  The examiner found some limitations in low back 
motions in all directions, with complaints of pain at the 
extremes, but he felt that this was on the basis of musculo-
ligamentous strain and the veteran's obesity.  The examiner 
also found the veteran's complaint of low back pain 
substantiated to some extent by the findings of limited low 
back motions, but there were no objective findings to support 
any radicular involvement.  


The examiner reiterated that the veteran had no diminished 
ability to stand or walk during the examination and that his 
gait was normal.  At that time, the examiner did not find 
that the veteran's lumbosacral herniated disc caused any 
weakened movement, excess fatigability, or incoordination.  
The veteran's pain was audibly manifested on movement of the 
back, but no visible signs were evident to accompany his 
complaint of discomfort.  The only other evidence of low back 
pain was the veteran's reported use of Tylenol #3, on an as 
needed basis.  


Analysis 

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his 
lumbosacral herniated disc is well grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran's assertions concerning the severity of 
his low back disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that in view of the September 
1996 remand of the case to the RO for further development, 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's low back disability, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  The current 20 
percent evaluation has been effective since June 6, 1990, the 
date of the veteran's initial claim for compensation 
benefits.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  In the case at hand, the Board 
finds that assignment of staged ratings is not appropriate.

The Board recognizes the veteran's contention that he is 
entitled to an evaluation greater than his current 20 percent 
disability rating.  The Board also acknowledges the veteran's 
reports of increased episodes of intense back pain and 
immobility, followed by periods of relief.  However, the 
Board must adhere to established laws and regulations in its 
determinations.  As such, given the clinical evidence of 
record and the applicable schedular criteria, the veteran's 
claim must be denied.

The Board feels compelled to address the constraints 
established law and regulations place upon the Board in its 
determinations.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  The percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

In this instance, concerning application of Diagnostic Codes 
5292, 5293, and 5295, the Board must examine the clinical 
evidence of record to distinguish between what is essentially 
moderate disability and severe disability, as provided for 
under these three diagnostic codes. While the veteran's 
disability picture does not have to mirror every symptom 
listed under the respective criteria for severe disability, 
the Board does find that clinical evidence is required which 
demonstrates that the veteran's disability picture more 
nearly approximates a 40 percent evaluation, in order for his 
evaluation to be increased.  Otherwise, the veteran's 20 
percent evaluation is continued.  See 38 C.F.R. § 4.7.

Here, the Board finds some clinical evidence of severe 
disability, with recurring attacks and intermittent relief, 
as provided for under Diagnostic Code 5293.  However, that 
same clinical evidence (private medical records) also 
documents a car accident in April 1992, in which the veteran 
stated that he jarred his back. 

Subsequent to this car accident, the veteran reported 
increased back pain and increased pain in his thigh.  In this 
respect, the Board points out that initial orthopedic 
evaluation in August 1991 found only minimal symptomatology.  
Further, as to clinical findings reflected in the two VA 
examinations (conducted in September 1992 and in June 1998), 
it was the first examiner's opinion that the veteran had 
hysterical back and leg pain, as he could find no evidence of 
any objective neurologic disease that corresponded to any 
known nerve damage pattern.  

The second VA examiner found the veteran's complaint of low 
back pain substantiated to some extent by findings of limited 
low back motion.  However, the examiner found no objective 
evidence to support any radicular involvement.  Also, the 
examiner felt that the basis of the veteran's limited low 
back motions was musculo-ligamentous strain and the veteran's 
obesity.  Additionally, the examiner noted that he did not 
find any weakened movement, excess fatigability, or 
incoordination caused by the veteran's lumbosacral herniated 
disc.

Given these clinical findings, the Board is convinced that 
the veteran's disability picture more nearly approximates the 
criteria for a 20 percent evaluation.  See 38 C.F.R. § 4.7.  
Here, Diagnostic Code 5292 provides for a 20 percent 
evaluation where there is evidence of moderate limitation of 
motion of the lumbar spine.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5292.  The maximum evaluation, 40 percent, is 
warranted where there is evidence of severe limitation of 
motion of the lumbar spine.  Id.  As outlined above, clinical 
evidence indicates only some limitation of motion, as audibly 
manifested on movement but with no visible signs to accompany 
the veteran's complaint of discomfort.

As for Diagnostic Code 5293, the code under which the RO has 
rated the appellant's low back disability, a 20 percent 
evaluation is warranted where there is evidence of moderate, 
recurring attacks of intervertebral disc syndrome.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293.  A 40 
percent evaluation, the next higher available, is warranted 
where there is evidence of severe disability, with recurring 
attacks and intermittent relief.  Id.  

Here, as just discussed, the clinical evidence of record as 
to the severe nature of the veteran's herniated disc disease, 
with recurring attacks and intermittent relief, follows the 
veteran's reports of involvement in a car accident and 
increased pain subsequent to this accident.  Further, prior 
to this accident, in the initial orthopedic evaluation in 
August 1991, the veteran's symptomatology had been noted as 
minimal.

As for Diagnostic Code 5295, a 20 percent evaluation is 
warranted where there is evidence of lumbosacral strain, with 
muscle spasm on extreme forward bending or loss of lateral 
spine motion in a standing position.  See 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295.  A 40 percent evaluation, the 
maximum available, is warranted where there is evidence of 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

In this respect, the Board stresses that there is no clinical 
evidence of listing of the whole spine to the opposite side. 
There is no clinical evidence of a positive Goldthwaite's 
sign.  The veteran did not have marked limitation of motion 
on VA examination in June 1998.  Indeed, it was noted that 
the veteran could bend over with his knees straight, reaching 
six inches from the floor.  There is no clinical evidence of 
loss of lateral motion with osteo-arthritic changes, and 
there is no clinical evidence of abnormal mobility on forced 
motion.  In this respect, the June 1998 VA examination found 
the veteran's gait normal, and there was no indication of 
weakened movement, of excess fatigability, or of 
incoordination.

Therefore, in light of the criteria and clinical evidence 
discussed above, the Board concludes that the veteran's 
lumbosacral herniated disc warrants the current 20 percent 
evaluation.  See 38 C.F.R. § 4.7.  



Here, as discussed above, the only clinical evidence of 
record to suggest that the veteran's lumbosacral herniated 
disc is severe is an August 1992 assessment following the 
veteran's involvement in a car accident, in which he reported 
increased pain.  Prior to this car accident, the veteran's 
herniated disc disease had been found to be minimal in its 
symptomatology.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to a 
higher rating.  Furthermore, the Board recognizes that there 
are situations in which application of 38 C.F.R. §§ 4.40, 
4.45, 4.459 is warranted in order to evaluate the existence 
of any functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain or movement of the 
veteran's joints.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997), 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, consideration of an increased evaluation based on 
functional loss due to pain on flare-ups with limitation of 
motion of the lumbar spine is proper.  The VA General Counsel 
in a precedent opinion has held that diagnostic code 5293, 
for intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40, 4.45 is 
applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  The 
codes applied in the veteran's rating for his back disability 
contemplate limitation of motion of the lumbar spine in 
evaluating his appeal for increased compensation benefits.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  While there is some evidence of painful limited 
motion of the veteran's back, the evidence of record does not 
suggest that the pain results in functional impairment beyond 
what is contemplated by a 20 percent evaluation under 
Diagnostic Codes 5292, 5293, and 5295.  In this regard, the 
Board reiterates the June 1998 VA examination results which 
found no evidence of weakened movement, of excess 
fatigability, or of incoordination, due to the veteran's 
lumbosacral herniated disc.

The veteran has consistently complained of pain on VA 
examinations.  The Board notes that a lay person can provide 
evidence of visible symptoms.  Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board noted above, 
this is not the veteran's case.  Dysfunction due to pain was 
not supported by adequate pathology in the opinion of the VA 
examiner in June 1998.

With respect to arthritis, the Board notes that service 
connection has not been formally granted for arthritis, a 
disorder not reported or diagnosed as the result of 
radiographic studies of record.  Accordingly, consideration 
of assignment of increased compensation benefits on the basis 
of the criteria for rating arthritis is not warranted.

The Board notes that the veteran's low back disability has 
not rendered his disability picture unusual or exceptional in 
nature.  In this regard, the Board notes that the low back 
disability has not required frequent inpatient care.  It has 
not markedly interfered with employment.  The record shows 
that a few years earlier the appellant was in a car accident 
and lost one or two days from work, before returning to 
regular full time employment of 40 hour weeks.  His service-
connected low back disability has not adversely affected the 
performance of his job.  

The current 20 percent evaluation is sufficient to compensate 
the veteran with application of regular schedular standards.  
No basis exists upon which to predicate a referral of his 
case to the Director of the VA Compensation and Pension 
Service for extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for a herniated 
lumbosacral herniated disc.

For the foregoing reasons the Board finds that the 
evidentiary record does not support a grant of entitlement to 
an initial evaluation in excess of 20 percent for  a 
lumbosacral herniated disc with application of pertinent 
governing criteria.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a lumbosacral herniated disc is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

